DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 February 2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 54-56 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 54-56 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 54 recites “compare the temperature data from the temperature sensor to an expected range, wherein the expected temperature range is predetermined to provide enough heat to blood in the vasodilated vasculature of the glabrous tissue such that said heated blood circulates to the subject’s body core to cause warming or maintenance of the warmed body temperature of the subject.”  This language is not supported by the specification.  The temperature being referenced by the claim is that of the conductive warming device applying a conductive warming stimulus localized to the glabrous tissue, to skin overlying the glabrous tissue, or both, during the maintenance of the vasodilation oC.  The temperature was restricted to below about 44oC which is near the threshold for causing thermal injury.  Thus, the temperature range was from about 40oC to below about 44oC.” and paragraph [0169]).  Even in these discussions of ranges the temperature discussed 
Claim 54 additionally recites “cause the conductive warming device to stop producing the conductive warming stimulus in response to the temperature data exceeding the expected temperature range.”  This language is not supported by the specification.  At most the specification provides for a controller algorithm that provides safety to the user (see paragraph [0077]) and that the intensity of thermal stimulation my by regulated via a feedback control loop in order to ensure safety against thermal injury during stimulation (see paragraph [0147] although it is noted that this is in regards to heating with respect to the peripheral thermoregulatory control tissue and not the glabrous tissue as claimed).  Therefore, this language fails to comply with the written description requirement.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 54-56 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 7,122,047 B2 to Grahn et al. (Grahn) in view of US 2003/0114903 A1 to Ellingboe (Ellingboe).
Regarding claim 54, Grahn teaches a system (Fig. 1) for warming or maintaining a warmed core body temperate of a mammal subject having an induced and maintained condition of vasodilation in its glabrous tissue (see for example Col. 1, lines 38-51. It is also noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order 
Grahn does not specifically teach “comparing the temperature data to an expected temperature range, wherein the expected temperature range is determined to provide enough heat to blood in the vasodilated vasculature of the glabrous tissue such that said heated blood circulates to the subject’s body core to cause warming or maintenance of the warmed core body temperature of the subject, and cause the conductive warming device to stop producing the conductive warming stimulus in response to the temperature data exceeding the expected temperature range.” However, Grahn teaches that there are situations where it would be desirable to manipulate the transfer of heat across skin surfaces to lower and/or raise the core body temperature (see Grahn Col. 1, lines 38-44) as well as that various modifications to the examples described herein will be readily apparent to those skilled in the art, and the general principles defined herein may be applied to other examples and applications without departing from the scope of the invention (see Grahn Col. 2, line 57-Col. 3, line 5). Therefore, while Grahn provides a specific example of cooling a core temperature in 
Ellingboe teaches an analogous system to that of Grahn as well as a controller configured for controlling the thermal stimulus and affecting temperature of the thermal stimulus when one or more temperatures of that stimulus are outside of a predetermined range (abstract).  Ellingboe goes on to teach that the temperature of the thermal stimulus may be sensed to determine if it is within a predetermined desired range ([0060]).  The sensed temperature signal is then provided to the processor (13) for comparison to a predetermined range and in the event that the sensed temperature is not within the predetermined range, the processor may transmit control signals to achieve the desired temperature.  Ellingboe additionally teaches that the system may provide so that upon sensing a thermal stimulus outside of a predetermined high/low range, the delivery of the thermal stimulus is stopped ([0045]).  It would have been obvious to one having ordinary skill in the art at the time of the invention to have utilized a comparison of determined temperature to a predetermined temperature range of the thermal stimulus and subsequent adjustment or stoppage of the thermal stimulus so as to achieve control of the thermal stimulus such that the desired outcome of patient 
Regarding claims 55-56, Grahn additional teaches including a heating device for localized heating or the subject’s peripheral thermoregulatory control tissue without warming or maintaining the subject’s core body temperature and wherein the peripheral thermoregulatory tissue is located in the cervical or lumbar region of the subject (Col. 7, lines 3-42).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SMITH whose telephone number is (571)270-5845.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/KAITLYN E SMITH/Primary Examiner, Art Unit 3794